Exhibit 10.10

AMENDMENT NO. 1, dated as of December 9, 2007,

to that Employment Agreement dated January 4, 2006 (the

“Agreement”) by and between John Miller (the “Executive”) and

AMERICAN MEDIA OPERATIONS, INC. (the “Company”).

Effective as of the date first written above, the Agreement is hereby amended as
follows:

1. Paragraph 1a of the Agreement, as amended, is hereby deleted and the
following substituted therefore:

Employment Term. The Company shall employ Executive until December 31, 2008 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement. The Agreement shall be considered effective as of January 9, 2006
(the “Effective Time”).

All other terms and conditions of Executive’s Employment Agreement and any
subsequent amendments of that Employment Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
as of the date first written above.

 

AMERICAN MEDIA OPERATIONS, INC. By:  

/s/ David Pecker

 

12/10/07

    Date  

/s/ John Miller

 

12/10/07

  John Miller   Date